


Exhibit 10.1
151 Farmington Avenue
 
[aetnalogoa_02a02.jpg]
Hartford, CT 06156
 
 
 
Mark T. Bertolini


 
 
Chairman & CEO
 
 
 
 
 





October 5, 2015


Joseph M. Zubretsky


Dear Joe:


The purpose of this document is to confirm the agreement we have reached as a
result of our discussions regarding your cessation of your employment with Aetna
Inc., Aetna Life Insurance Company and/or one or more of its subsidiary,
affiliated and/or related entities (collectively, the “Company”).


The terms of our agreement (“Agreement”) are as follows:


1.
You hereby resign your employment effective March 3, 2016 (the “Separation
Date”). We have agreed that effective on October 23, 2015, you will cease
providing services as Senior Executive Vice President, Healthagen. From that
date through March 3, 2016, we have agreed that you will continue to be employed
by the Company, will remain on the Company payroll receiving your current base
salary, and that you will provide transition assistance as reasonably requested
to assure a smooth transition of your duties. You will not be required to come
to the office after October 23, 2015. The Separation Date will be the last date
you will be employed by the Company, and thereafter you will have only such
obligations to the Company as are expressly set forth in this Agreement.



2.
Consideration from Company:



a.
From March 4, 2016 through March 3, 2017 (a period of 52 weeks), you will be
paid an amount equivalent to your regular salary at your current annual salary
rate of $850,000, in accordance with the Company’s customary payroll schedule.



b.
With respect to the 2015 Bonus year, you will be paid a sum in the gross amount
of your current bonus target of 110% of annual base salary. This payment will be
paid in cash over 12 months in equal payroll installments commencing December
23, 2015.




1

--------------------------------------------------------------------------------




c.
In general, participation in all benefit programs will stop as of the Separation
Date. However, you will be eligible for the continuation of group medical and
dental benefits for the applicable COBRA period at regular COBRA rates. The
Company will mail to you a copy of Since You Are Leaving Aetna, which contains
information about your employee benefits.



d.
To assist you in your external job search efforts, you will be eligible to
receive for twelve (12) months from the effective date of this Agreement,
individual outplacement services as selected by you and paid for by the Company.
You may arrange for these services through Lee, Hecht, and Harrison
at‐1‐877‐529‐4433.



e.
Vesting and exercise of equity awards and/or long term incentive compensation
awards are governed by the applicable agreements and plans. The Company has
previously provided to you a schedule of your outstanding equity awards,
demonstrating the impact of your termination of employment on the vesting of
these awards. You understand that the employee covenants included in those
agreements remain in full force and effect and are incorporated herein by
reference.



f.
You previously agreed to a non‐competition, non‐solicitation, confidentiality
and assignment agreement with the Company dated January 25, 2007. You understand
and agree that the terms of that agreement remain in full force and effect and
that the post‐termination covenant period outlined in that agreement will begin
as of your Separation Date.



g.
The Company (for itself and the “Released Parties” as defined below in Section
3(a)) forever releases and discharges you from any and all liability, claims,
and demands and causes of action (by whatever name called and whether known or
unknown) which the Released Parties had, have, or may have, arising out of
(i) your employment with the Company; (ii) the cessation of such employment; or
(iii) any other act, omission, occurrence, or other event, up to and including
through the date you sign this Agreement.



h.
The benefits outlined above (except for the notification and provision of COBRA
benefits) are benefits for which you would not otherwise be eligible under
current Company plans and policies and are in lieu of any other separation
benefits or other consideration not specified in this Agreement, including the
agreement between you and the Company dated January 25, 2007 and the Company’s
Job Elimination Benefits Plan.



3.
Consideration from You:



a.
Release of Claims.




2

--------------------------------------------------------------------------------




i.
In consideration for the Company’s agreement to provide the salary and benefits
continuation described above, you (for yourself and any other person claiming or
deriving a right from you) forever release and discharge the Company, and
together its/their employees, directors, officers agents and representatives
(the “Released Parties”) from any and all liability, claims, and demands and
causes of action (by whatever name called and whether known or unknown) which
you had, have, or may have, arising out of:



1.
your employment with the Company;



2.
the cessation of such employment; or



3.
any other act, omission, occurrence, or other event, up to and including through
the date you sign this Agreement.



ii.
This release includes, but is not limited to, claims and liabilities under: the
Americans with Disabilities Act, the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Act of 1974 (ERISA), Section 1981 through 1988 of Title 42 of
the United States Code, The Immigration Reform and Control Act, federal and
state whistleblower claims to the maximum extent permitted by law, The Worker
Adjustment and Retraining Notification Act, The Fair Credit Reporting Act, The
Family and Medical Leave Act, all as amended, any other claims under federal,
state, including the state of Connecticut, or local law, and claims for
attorney’s fees, costs, and the like. However, this release does not apply to
(a) pension or 401(k) benefits vested as of the end of the salary continuation
period, (b) your rights in respect of your payment of $2,800,000 (as provided in
the agreement between you and the Company dated January 25, 2007) which,
together with the accrued interest thereon, shall be paid to you pursuant to the
January 25, 2007 agreement on April 23, 2016, (c) your rights to indemnification
and liability insurance coverage by virtue of your having been a director,
executive and/or employee of the Company or any of its affiliates, (d) your
rights and the Company’s obligations under this Agreement, or (e) any claims
that as a matter of law cannot be waived.



iii.
If any claim, charge, complaint or action covered by the release is brought by
you, for your benefit or on your behalf, you expressly waive any claim to any
form of monetary or other damages to the fullest extent permitted by law,
including attorneys’ fees and costs, or any other form of personal recovery or
relief in connection with any such claim, charge, complaint or action. You
further agree to dismiss with prejudice any pending civil lawsuit or arbitration
covered by the release.




3

--------------------------------------------------------------------------------




b.
Confidentiality. In further consideration for the Company’s agreement to provide
the salary and benefits continuation described above, you promise that, except
as provided in paragraph 3. c. below, required by law, or protected by statute:



i.
you will not, for yourself or any other person or entity, directly or
indirectly, divulge, communicate or in any way make use of any confidential,
sensitive, or proprietary information acquired in the performance of your
service for the Company, without the prior written consent of an appropriate
Company officer; and



ii.
you will not disclose to any person or entity any information acquired in
connection with, this Agreement, without the prior written consent of an
appropriate Company officer, other than

your legal, financial or career advisors, and the members of your immediate
family, if they agree to maintain confidentiality.


c.
This Agreement, including any confidentiality/nondisclosure provisions it
incorporates by reference, does not prohibit or restrict you from lawfully
(x) communicating or cooperating with, providing relevant information to or
otherwise assisting in an investigation by: any governmental or regulatory body
or official(s) regarding a possible violation of any federal law relating to
fraud or any rule or regulation of the Securities and Exchange Commission, or
the EEOC or any other governmental authority with responsibility for the
administration of fair employment practices laws regarding a possible violation
of such laws; (y) responding to any inquiry from such authority, including an
inquiry about the existence of this Agreement or its underlying facts; or
(z) testifying, participating or otherwise assisting in an action or proceeding
relating to a possible violation of any such law, rule or regulation.



d.
Other Promises



i.
Subject to your then-current personal and professional obligations, you shall
provide assistance to and shall cooperate with the Company, upon its reasonable
request and without additional compensation, with respect to matters within the
scope of your duties and responsibilities during employment with the Company.
The Company agrees that it will reimburse you for reasonable out of pocket
expenses (e.g., travel, meals, and lodging; attorneys’ fees) that you may incur
in providing assistance to the Company hereunder.



ii.
You acknowledge that compliance with your promises contained in this Agreement
or incorporated by reference is necessary to protect the business and good will
of the Company and that any actual or prospective breach will


4

--------------------------------------------------------------------------------




cause injury or damage to the Company which will be irreparable and for which
money damages will not be adequate. You agree that if you breach or attempt to
breach any of those covenants, the Company shall be entitled to seek temporary,
preliminary and permanent injunctive relief, without bond, to prevent
irreparable harm or injury, and to money damages, together with any and all
other remedies available under applicable law. The prevailing party in any
action to enforce this Agreement shall be entitled to have its reasonable
attorney’s fees and costs paid by the other party. In addition, you agree that
the Company shall have no further obligation to pay you any benefits otherwise
payable under this Agreement.


4.
Other Provisions:



a.
Subject to the provisions and limitations contained in the Company’s policy and
as required by law, you will be paid for Paid Time Off (PTO) that is accrued and
unused as of the end of the Separation Date.



b.
This Agreement shall not in any way be construed as an admission by the Company
or any of its agents that they have acted wrongfully with respect to you or any
other person.



c.
You represent that:



i.
all documents and property of the Company, including those containing
confidential, sensitive or proprietary information, have been returned to the
Company (or will be returned on the Separation Date);



ii.
no charge, complaint or action filed by you or on your behalf against the
Released Parties exists in any forum or form. If any such charge, complaint or
action has been or is filed, you will not be entitled to damages or any other
relief, including costs and attorney’s fees;



iii.
the Company has paid you all wages to which you have been entitled and that you
have taken all leave available to you under the Family Medical Leave Act or
related or similar state or local law; and



iv.
The provisions of any prior written agreement between you and the Company,
including stock option and other equity award agreements and long‐term incentive
compensation award agreements, regarding arbitration of employment‐related
disputes, cooperation with the Company, solicitation of company employees and/or
others, and/or disclosure of confidential information shall remain in effect and
are incorporated by reference into this Agreement. In addition, you shall
promptly notify the Company’s General Counsel if you are contacted by a
regulatory or self‐regulatory agency with


5

--------------------------------------------------------------------------------




respect to matters pertaining to the Company or by an attorney or other
individual who informs you that he/she has filed, intends to file, or is
considering filing a claim or complaint against the Company.


v.
If there is a prior written agreement between you and the Company regarding
arbitration of employment‐related disputes, the provisions of that agreement
will apply to any claim or controversy with respect to compliance with or the
interpretation of this Agreement.



d.
Enforcement.



i.
This Agreement shall be construed in accordance with the laws of Connecticut.
Any actions brought under this Agreement that are not required to be submitted
to arbitration shall be exclusively brought in the state and federal courts in
Connecticut. Both parties hereto irrevocably consent to the personal
jurisdiction of such courts.



ii.
If any provision of this Agreement, including any provision incorporated by
reference, is determined by a court of competent jurisdiction or arbitrator not
to be enforceable in the manner set forth, you and the Company agree that it is
the intention of the parties that such provision should be enforceable to the
maximum extent possible under applicable law and that such court or arbitrator
shall reform such provision to make it enforceable in accordance with the intent
of the parties.



e. In the event any payment hereunder is required to be delayed to comply with
the American Jobs Creation Act of 2004, the parties hereby agree to conform the
payment provisions in this Agreement to so comply. The Company shall not
accelerate the payment of any deferred compensation in violation of Section 409A
of the Internal Revenue Code and to the extent required under Section 409A, the
Company shall delay the payment of any deferred compensation for six months
following your separation from service as defined under Section 409A. If any
amount paid under this Agreement is in two or more installments, each
installment shall be treated as a separate payment for purposes of Section 409A.


f.
The entire agreement between you and the Company is set out in this Agreement or
incorporated by reference. No other promises or representations have been made,
and there is no oral understanding or agreement between you and the Company that
is not contained, or incorporated by reference, in this Agreement. Nothing in
this Agreement should be construed to impair your right to communicate with, or
participate in an investigation by, a federal government agency or law
enforcement entity.



5.
You acknowledge that:




6

--------------------------------------------------------------------------------




a.
You have been advised to consult an attorney before signing this Agreement and
that you have had an opportunity to consult with an attorney of your choice;



b.
You have read this Agreement in its entirety, understand its terms and knowingly
and voluntarily consent to its terms and conditions;



c.
You have had the opportunity to consider the Agreement for at least 21 days and
have elected to sign it on the date noted below; to the extent that this
Agreement differs in any way, whether material or not, from any proposal
previously communicated, verbally or in writing, to you, you have had sufficient
time to consider this Agreement, and you waive any right you may have to
additional time to review it; and



d.
This Agreement will become effective on the eighth day following the day you
execute it (“Effective Date”). After signing both copies of this Agreement,
please return one copy to me and retain a copy for your records. You may revoke
this Agreement at any time prior to its Effective Date by giving written notice
to me.





Aetna Inc.


/s/ Mark T. Bertolini
 
10.05.15
 
 
Mark T. Bertolini
 
Date
 
 
Chairman & CEO
 
 
 
 
 
 
 
 
 



/s/ Joseph M. Zubretsky
 
10/06/15
 
 
Joseph M. Zubretsky
 
Date
 
 
 
 
 
 
 




7